Citation Nr: 1721700	
Decision Date: 06/14/17    Archive Date: 06/23/17

DOCKET NO.  13-22 109	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for mouth and teeth disabilities / dental disability.

2.  Entitlement to service connection for benign prostatic hypertrophy.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

A. Barone, Counsel



INTRODUCTION

The Veteran served on active duty from November 1969 to February 1972.  This matter is before the Board of Veterans' Appeals (Board) on appeal of March 2011 and June 2011 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Winston-Salem, North Carolina.

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  As the current issue of entitlement to service connection for a dental disability stems from an adverse determination by the RO, the appeal on that matter is limited to the issue of service connection for compensation purposes.  Therefore, the claim of entitlement to VA outpatient dental treatment is hereby REFERRED to the RO for further referral to the appropriate VA medical facility.  See 38 C.F.R. § 17.161.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

Service Connection for Prostate Disease

In April 2011, the Veteran was afforded a VA medical examination with medical opinion addressing the question of whether his current benign prostatic hypertrophy is etiologically linked to his military service.  However, in July 2011 the Veteran submitted a written statement explaining his contention that his prostate disability is secondary to his service-connected diabetes mellitus: "I can't understand why [I] am being denied when [I] am being treated for this.  As it [is] known being a diabetic enlarge[s] prostate...."  The VA examination report of record does not address this secondary service connection contention.  The Board takes judicial notice of the fact that diabetes is a disease that is medically known to potentially adversely affect various internal organs.  The Board observes publicly available information from a study published in the July 2006 edition of the Journal of Clinical Endocrinology & Metabolism concluded: "Obesity, elevated fasting plasma glucose, and diabetes are risk factors for benign prostatic hyperplasia."  The Board finds that the available information sufficiently suggests the possibility/plausibility that the Veteran's prostate disease may be caused or aggravated by his service-connected diabetes mellitus.  

The Board is not able to adequately resolve the critical medical question on the basis of the evidence currently of record without the benefit of a competent examiner's review of the pertinent records and examination of the Veteran.  Accordingly, the Board finds that a remand for a VA medical opinion is warranted in this case, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Service Connection for Mouth and Teeth Conditions / Dental Disability

A claim of service connection for a dental disability is also considered a claim for VA outpatient dental treatment.  Mays v. Brown, 5 Vet. App. 302, 306 (1993).  In dental claims, the RO adjudicates the claim for service connection and the VA Medical Center adjudicates the claim for outpatient treatment.  The regulation relating to service connection of dental conditions for treatment purposes was amended, effective February 29, 2012, in order to clarify existing regulatory provisions and to reflect the respective responsibilities of the Veterans Health Administration (VHA) and Veterans Benefits Administration (VBA) in determinations concerning eligibility for dental treatment.  See Proposed Rules, Dental Conditions, 76 Fed. Reg. 14,600 (Mar. 17, 2011); Final Rule, Dental Conditions, 77 Fed. Reg. 4469 (Jan. 30, 2012).  The amended version of 38 C.F.R. § 3.381 now clarifies that VBA will adjudicate a claim for service connection of a dental condition for treatment purposes after VHA determines that a veteran meets the basic eligibility requirements of 38 C.F.R. § 17.161 and requests that VBA make a determination on relevant questions.  38 C.F.R. § 3.381(a).  Here, the RO did not refer the claim to VHA for consideration of service connection for a dental disability for purposes of VA outpatient treatment.  During the processing of this remand, the RO shall now have the opportunity to make the appropriate referral.

As the current issue of service connection for a dental disability stems from an adverse determination by the RO, the dental issue addressed herein as currently on appeal must be limited to the claim of service connection for compensation purposes.  As discussed above, the claim for VA outpatient dental treatment is being referred to the AOJ for further referral to the appropriate VA medical facility.  See 38 C.F.R. §§ 17.161 and 38 C.F.R. § 19.9(b) (2016).

Disability compensation and VA outpatient dental treatment may be provided for certain specified types of service-connected dental disorders.  For other types of service-connected dental disorders, the claimant may receive treatment only and not compensation.  38 U.S.C.A. § 1712; 38 C.F.R. §§ 3.381, 4.150, 17.161.  Dental disabilities that may be compensable are set forth in 38 C.F.R. § 4.150.  They include chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of the mandible, nonunion or malunion of the mandible, limited temporomandibular motion, loss of the ramus, loss of the condyloid or coronoid processes, loss of the hard palate, loss of teeth due to the loss of substance of the body of the maxilla or mandible and where the lost masticatory surface cannot be restored by suitable prosthesis, when the bone loss is a result of trauma or disease but not the result of periodontal disease.  38 C.F.R. § 4.150, Diagnostic Codes 9900-9916.

Under 38 C.F.R. § 3.381, treatable carious teeth, replaceable missing teeth, dental or alveolar abscesses, and periodontal diseases are to be considered service-connected only for the purpose of establishing eligibility for outpatient dental treatment as provided in 38 C.F.R. § 17.161.

The Veteran has not been afforded a VA examination to determine the nature of his claimed disability of the mouth and teeth.  A medical determination as to the specific nature of the Veteran's symptom complaints of the mouth and gums is necessary to support informed appellate review of the service connection claim (including with regard to determining whether the symptoms are associated with any pathology potentially eligible for service-connected disability compensation).

In the event the Veteran is found to have a disease of the mouth and teeth that is eligible for consideration of service-connected disability compensation, a medical opinion will also be helpful in addressing the Veteran's specific contention that his disability of the mouth and teeth is secondary to his service-connected diabetes mellitus.  In a July 2011 written notice of disagreement, the Veteran asserted: "Base[d] on me being a diabetic my teeth [are] falling out....  It[']s all connect[ed] by being a diabetic."  The Veteran also requested a VA examination in that statement, and again requested a VA examination in his June 2013 substantive appeal.  In the substantive appeal, he stated: "my gums and teeth ... [are] getting worse since I developed Diabetes II.  I feel that it is related to my Diabetes...."  The Board notes that the Veteran is competent to observe an increase in his lay-observable symptoms of the mouth and gums coincident with the development of his service-connected diabetes mellitus.  The Board finds that a remand for a VA dental examination is warranted in this case, particularly in light of the low threshold standard endorsed by the Court in McLendon v. Nicholson, 20 Vet. App. 79 (2006); 38 C.F.R. § 3.159(c)(4).

Since the record is being returned to the AOJ, updated treatment records should be obtained.  Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should secure for the record copies of the up-to-date complete clinical records of any (and all) pertinent VA and non-VA treatment not already available for review in the claims-file.

2.  After the development in paragraph 1 is determined to be complete, the AOJ should obtain a medical opinion, with examination only if deemed necessary by the opinion provider, which addresses the etiology of his benign prostatic hypertrophy.  The Veteran's claims-file must be reviewed by the clinician.  Based on review of the record, the clinician should provide an opinion that responds to the following:

(a) Please identify the most likely etiology of the Veteran's benign prostatic hypertrophy; specifically, whether it is at least as likely as not (a 50 percent or greater probability) that such disability was incurred in or had onset during active duty service (to include in connection with his documented in-service symptoms of groin swelling or in-service exposure to tactical herbicide agents such as Agent Orange), or that it is otherwise causally related to the Veteran's active duty service.

(b) Please offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's benign prostatic hypertrophy has been caused by the Veteran's service-connected diabetes mellitus.

(c) Please offer an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that the Veteran's benign prostatic hypertrophy has been aggravated by (increased in severity due to) the Veteran's service-connected diabetes mellitus.  In other words: Is it at least as likely as not that there has been any increase in the Veteran's benign prostatic hypertrophy due to the Veteran's service-connected diabetes mellitus?

(d) If the opinion is to the effect that a service-connected disability did not cause, but aggravated, benign prostatic hypertrophy, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The clinician must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The clinician should take into consideration that the Veteran is competent to report in-service and post-service symptom experiences.  If the clinician cannot provide an opinion without resorting to speculation, the clinician should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

3.  After the record is determined to be complete, the AOJ should arrange for a dental examination of the Veteran to determine the nature and likely etiology of his claimed disability of the mouth and gums / dental disability.  The entire record must be reviewed in conjunction with the examination, and studies deemed necessary must be completed.  The examiner is advised that the Veteran is competent to report his experience of events, injuries, and symptoms and that his reports must be considered in formulating the requested opinions.

Based on a review of the record and examination of the Veteran, the examiner is asked to please provide opinions that respond to the following:

(a) Please identify all diagnoses / causes of the Veteran's symptom complaints of the mouth and gums, particularly his progressive loss of teeth.

(b) Does the Veteran have loss of any teeth due to loss of substance of the body of the maxilla or mandible without loss of continuity?  If so, the examiner is asked to please also address whether there is any lost masticatory surface for any tooth, and indicate whether it is restorable by suitable prosthesis.

(c) Does the Veteran have nonunion or malunion of the mandible, chronic osteomyelitis or osteoradionecrosis of the maxilla or mandible, loss of whole or part of the ramus, loss of the condyloid process, or loss of any part of the hard palate?

(d) Please offer an opinion as to whether it is "at least as likely as not" (a 50 percent or greater probability) that the Veteran has a disability or disease of the mouth and gums that has been caused by his service-connected diabetes mellitus.

(e) Please offer an opinion as to whether it is "at least as likely as not" (a 50 percent or greater probability) that any current disability or disease of the mouth / gums has been aggravated by (increased in severity due to) his service-connected diabetes mellitus.  In other words: Is it at least as likely as not that there has been any increase in the Veteran's disease of the mouth / gums due to the Veteran's service-connected diabetes mellitus?  In answering this question, please specifically discuss the Veteran's testimony describing his observation of worsening dental health since the onset of his diabetes mellitus.

(f) If the opinion is to the effect that service-connected diabetes mellitus did not cause, but aggravated, disease of the mouth / gums, please identify, to the extent possible, the degree of additional disability (pathology/impairment) resulting from such aggravation, indicating the "baseline" severity of such disability prior to any aggravation by a service-connected disability and the level of severity existing after the aggravation occurred.

The examiner must explain the rationale for all opinions in detail (regarding causation and regarding aggravation), citing to supporting clinical data and/or medical literature, as appropriate.  The examiner should take into consideration that the Veteran is competent to report his history of symptom experiences.  If the examiner cannot provide an opinion without resorting to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

4.  After completion of the above and any additional development the AOJ may deem necessary, the AOJ should review the expanded record and readjudicate the claims.  The Veteran and his representative should be furnished an appropriate supplemental statement of the case and be afforded an opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. C. GRAHAM
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2016).




